Peters, J.P.
Appeal from a judgment of the County Court of Ulster County (Czajka, J.), rendered April 16, 2010, convicting defendant upon his plea of guilty of the crime of identity theft in the first degree.
In satisfaction of an indictment and an uncharged crime, defendant pleaded guilty to identity theft in the first degree. He was thereafter sentenced to a prison term of 1 to 3 years. He now appeals, and we affirm.
Defendant contends that his plea was not knowingly, voluntarily or intelligently entered. Despite his failure to move to withdraw his plea or vacate the judgment of conviction, defendant argues that his contention is properly before this Court under the exception to the preservation rule (see People v Lopez, 71 NY2d 662, 666 [1988]). We disagree. To the extent that defendant made statements during sentencing that negated an essential element of the crime, the record reveals that County Court promptly made inquiries to ensure that defendant understood the nature of the plea and that the plea was knowing, voluntary and intelligent. “Having failed to express, in any way, dissatisfaction with the court’s remedial action, defendant has waived any further challenge to the allocution, and thus no issue is preserved for our review” (id. at 668 [citation omitted]; accord People v Granan, 48 AD3d 975, 976 [2008], lv denied 10 NY3d 959 [2008]; People v Parara, 46 AD3d 936, 937 [2007]).
Rose, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.